DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 discloses “the positive electrode active material layer contains the positive electrode active material in a ratio of at least 60% by mass in lines 6-7.  These limitations to explicitly state with respect to what value the 60% mass value is a ratio of.  For the purposes of this office action, the ratio will be interpreted as “at least 60% by mass with respect to a total mass of the positive electrode layer”.  Further, claims 2 and 3 as written disclose similar/same issues.  For each of claims 2 and 3, the ratio will be interpreted as “at least 75% (and 90% - for claim 3) by mass with respect to the total mass of the positive electrode layer”.  Further claims 2-15 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al. (JP 2015/005398, see Machine Translation) in view of Nagai (US 2015/0072232).
Regarding claims 1-3, Ishigaki et al. discloses in Figs 1-4, a positive electrode ([0022]) for solid-state batteries (Abstract, [0035]), comprising: a current collector ([0022]); and a positive electrode active material layer ([0022]) containing a positive electrode active material (ref 1), wherein the positive electrode active material (ref 1) is composed of primary particles (ref 1, Fig 1), the positive electrode active material layer ([0022]) contains the positive electrode active material (ref 1) in a defined ratio by mass ([0029]), and remaining components ([0035]) of the positive electrode active material layer other than the positive electrode active material (ref 1) composed of primary particles (Fig 1) include a solid electrolyte (refs 2, 3).
Ishigaki et al. does not explicitly disclose positive electrode active material layer contains the positive electrode active material in a ratio of at least 95% by mass, and the positive electrode active material layer has a void fraction of less than 20% by mass.
Nagai discloses in Figs 1-17, a secondary battery (ref 100) including a positive electrode active material comprising 95 wt% of a total positive electrode weight ([0040]), and a void fraction of 5% ([0070]).  This configuration enhances battery load characteristics and overall electronic performance ([0002], [0070]-[0074], [0200]-[0207]).
Nagai and Ishigaki et al. are analogous since both deal in the same field of endeavor, namely, positive electrodes for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the active material amount and porosity/void fraction disclosed by Nagai into the positive active material layer of Ishigaki et al. to enhance battery load characteristics and overall electronic performance.

Regarding claims 4, 8 and 9, modified Ishigaki et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode active material contains Ni or Mn as a main component ([0013], [0029]).

Regarding claims 5 and 10-12, Ishigaki et al. discloses in Figs 1-4, a solid-state battery (Abstract, [0035]) comprising the positive electrode ([0022]) for solid-state batteries as set forth above.

Regarding claims 6 and 13-15, Ishigaki et al. discloses in Figs 1-4, a method for producing a solid-state battery (Abstract, [0035]), comprising a pressurization step ([0035]) of pressurizing a stack ([0035]) obtained by disposing a solid electrolyte layer ([0035]) composed of a solid electrolyte (refs 2, 3) between ([0035]) the positive electrode ([0022]) for solid-state batteries as set forth above and a negative electrode ([0035]).

Regarding claim 7, modified Ishigaki et al. discloses all of the claim limitations as set forth above and also discloses in the pressurization step, the stack is pressurized at a pressing force of 1 to 10 ton/cm2 ([0023], [0024], [0026], [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725